CUNNINGHAM, J.,
CONCURRING:
I cannot fault the typically adept analysis and writing of Justice Noble. I only write to express two agonizing concerns that haunt me about this case.
First, almost five years ago, 15 year old Bill entered a guilty plea in this case. He is now 20 years old. This case has wound through the entanglement of our court system for years. Numerous appeals have been made and untold hours of legal attention by lawyers and judges. And not until the case was briefed for this court was the appeal ever challenged because of the guilty plea. Alas, the case ends without resolution of the issues but because there should never have been an appeal allowed in the first place. This should have never happened.
My more troublesome concern deals with the selective prosecution in this case.
Shakespeare’s literary classic of “Romeo and Juliet” comes down to us through the ages as a beautifully told and dramatized love story. Surely the tawdry details of this case do not match the elevated theme of that play. Yet, I cannot help but wonder what would have happened if instead of the two competing families brawling in the streets of Verona, Mr. Capulet would have beaten Mr. Montague to the courthouse to file a criminal complaint against Romeo for sexual misconduct. Reading Shakespeare’s enchanting tragedy, none of us would fault Romeo more than Juliet.
But in this case, that appears to be exactly what has happened.
In an attempt to be fair, I’ve searched the entire record of this criminal prosecution to uncover an acceptable reason for selecting to prosecute Bill and not Carol. Both were children moving through the transforming years of puberty and adolescence. Bill was only 15, Carol just two years younger.
Apparently Carol comes from a conventional home where parents are still together. Bill, on the other hand, lives with a single mom and his sister. There is evidence that he has been scarred by the experience of his father abandoning his mother for another woman. His juvenile record is not spotless. Though troublesome, none of his prior bad acts were violent. The “Juvenile Sex Offender Evaluation” in the record reflects that Bill' is a normal, male teenager without any signs of “deviant sexual arousal ... no sex offender pathology appears present.” The crimes before us were not impulsive. He and Carol were engaged in over a year long romantic relationship. His previous indiscretions provide a sound rationale for disparity of disposition in the cases of these ’two teenagers. They do not give reason to ignore the culpability of Carol altogether.
I note unequal consideration of these two young people in some of the rhetoric of the prosecution. In the response to the motion to stay disposition pending appeal, the prosecutor objects and claims that “sex offenses are about as serious as any crime can be short of murder.” While I question *475the elevation of the inappropriate and immoral behavior of these two teens as being almost as bad as killing someone, my main objection is ignoring the equal involvement and culpability of one of the partners.
The prosecution goes on in the disposi-tional hearing. “I do not think, maybe I’m old, and maybe I’m a prude that it can be downplayed to natural teen love, I don’t think, even in this day and age, it’s natural for thirteen and fourteen-year-olds to be sending naked photographs of themselves and having sexual relations.”
Nothing wrong with that notion. But apparently such scruples only apply to young boys such as Bill, and not to young girls such as Carol. Or maybe the moral and criminal responsibility of one is absolved when one set 'of parents beat' the other set of parents down to the courthouse. A race for absolution.
The calendar years separating these two young people are meager. The small difference diminishes even further, and even disappears, when we consider reality. New Castle University Scientist conducted a study uncovering that the female brain matures faster and earlier than the male brain. This study, which was published in the Cerebral Cortex Journal, focused on the- brain network, which reorganizes connections throughout life to improve efficiency. While both genders go through the same process of reorganization, the female brain begins reorganizing its connections at a younger age than males and at a faster pace.5
Females not only mature faster than males mentally, but also physically. “For girls, puberty begins around 10 or 11 years of age and ends around age 16. Boys enter puberty later than girls — usually around 12 years of age — and it lasts until around age 16 or 17.”6
By her own statement, Carol hosted these sexual encounters at her own home when her parents were not there. Bill’s mom knew that he was having sex. Apparently she did nothing, yet is held, blameless under this action. Seems like plenty of blame here to go around. But, it all settles on then 15 year old Bill.
The main purpose of the juvenile court system is to guide young offenders out of the error of their ways and onto the solid road to responsibility and' law abiding citizenship. The success of these attempts depends a great deal on instilling respect in these young minds for themselves and for others. That begins with respect for the law and our justice system. It is highly doubtful that young Bill has gained much respect of the court system from being singled out alone for charges in this case. His partner in crime totally disappeared off the radar screen almost as soon as her parents showed up at the courthouse.
On the Circuit Courtroom wall in the fair city of Princeton, Kentucky, are inscribed these words. “In this court room, the scepter of the prince and the staff of the beggar lay side by side.”
*476• Were it true in this case, it would not be so difficult for me to concur, as I reluctantly do.
Minton, C.J., and Venters, J., join.

. Cheol E. Han, Peter Uhlhaas & Marcus Kaiser, Preferential Detachment During Human Brain Development: Age- and Sex-Specific Structural Connectivity in Diffusion Tensor Imaging (DTI) Data, Cerebral Cortex, (Dec. 15, 2013) (retrieved at http://cercor.oxford journals.org/conteniyearly/2013/12/13/cercor. bht333.abstract?sid=676604c7-354f-4539-95f 5-fc7f040ablb5).


. Teenage Growth & Development: 11 to 14 Years, Palo Alto Medical Foundation, (August, 2013) (retrieved at http://www.pamf.org/ ■ parenting-teens/health/growth-development/ pre-growth.html).